


MUSIC AGREEMENT







This Agreement is made as of July 16, 2009 between UOMO Media Inc.  (“LLG”) and
 Shawn Fernandes p/k/a “Shawn Desman”  (the “Artist ”)  (the Artist and LLG are
collectively, the “Licensor”), a corporation incorporated under the laws of the
Province of Ontario whose address is 161 Bay Street, 27th Floor, Toronto,
Ontario M5J 2S1 - and - COLGATE PALMOLIVE CANADA (“CP”), a corporation
incorporated under the laws of Ontario , whose address is 895 Don Mills Road,
Two Morneau Sobeco Centre, 6th Floor, Toronto, Ontario M3C 1W3;




For good and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties agree as follows:




1.

Licensor hereby licenses to CP the irrevocable right to use one (1) original
musical composition written by and recorded by the Artist  entitled “Fresh”
(such composition and master recording thereof shall be collectively referred to
herein as the “Music”) for use solely in connection with the GET FRESH! and
Dance… promotion being launched by CP (the “Promotion”). The Promotion will be
operated by CP in Canada and any contest in relation thereto shall be open to
the residents of Canada (excluding Quebec). Notwithstanding, the Promotion
(which may include the Music) shall be accessible over the Internet and other
digital forms throughout the world.




2.

In full consideration of the services rendered and rights granted herein, and
provided that Licensor is not in default hereunder, Licensor will be paid an
“all-in” fee of $20,000 (the ”Fee”) for use of the Music as contemplated herein
allocated as follows: (i) $15,000 for the use of the master recording of the
composition; and (ii) $5,000 for the right to synchronize the composition with
visual images. With the exception of the Fee and except as otherwise provided
herein, there shall be no fees, residuals, royalties or other payments payable
to Licensor or any other party for such services or rights or in connection with
the use or other exploitation of the Music.




3.

The Licensor hereby irrevocably grants to CP a non-exclusive license to use the
Music in connection with the Promotion (the “License”) for a period commencing
on the date hereof until December 31, 2009 in connection with the Promotion. CP
shall have the right to extend such period for additional, unlimited periods of
one year (each, an “Extended Period”) upon payment to Licensor of an additional
fee of $1,000 for each Extended Period. The License granted by Licensor to CP
herein shall include the following exclusive rights in connection with the
Promotion:




(a)

To reproduce the Music, in whole or in part, and to offer such reproductions for
download, but only in respect of and to facilitate the Promotion and only where
the Music has been embodied in an audio-visual segment.  




(b)   

To synchronize the Music, in whole or in part, with visual images and motion
pictures in connection with the Promotion.




(c)

To otherwise exploit the Music, in whole or in part, in any manner and in any
media whatsoever in connection with the Promotion, now known or hereafter
created subject to the approval of the Licensor and in consideration of an
additional fee to be negotiated in good faith by the parties.




(d)

To offer for download an edited version of the Music which shall be no more than
30 seconds in duration (the “Edited Version”).




(e)

To permit any other party to exercise any of the rights granted to CP in this
Agreement.




4.

Notwithstanding anything contained in this Agreement: (a) the rights set out in
Section 3(b) above shall be limited to videos featuring dancer entrants in the
contest comprising part of the Promotion in which dancers will perform to the
Edited Version and in the 'Dance-Off' performance related to the Promotion (the
“Dancer Videos”); (b) the full duration of the Music (i.e. the entire song)
shall be used hereunder only in respect of the “live” performance featuring the
dancer entrants as part of the Promotion; and (c) the License during any
Extended Period shall be limited to the right to exhibit Dancer Videos in
accordance herewith as part of CP’s next promotion to occur during the Extended
Period.




5.

The parties acknowledge and agree that, for a period of 5 years commencing on
the date hereof, the Music shall not be licensed by the Licensor to any other
party or used by the Licensor in any manner in respect of any other personal
care product promotions.




6.

The Licensor shall deliver to CP no later than July 16th, 2009: (a) 2 versions
of the master recording of the composition on CD and in MP3 format or as CP may
otherwise require (one such version being the full duration and the other
version being the Edited Version); and (b) such other documents as CP may
reasonably require in connection with the exploitation of the Music.




7.

Notwithstanding anything contained herein, CP shall not be obligated to use the
Music, it being agreed that CP's obligations hereunder shall be satisfied by
payment to the Licensor of the Fee.




8.

Licensor hereby represents and warrants that: (i) the Music is original and
Licensor owns all rights related thereto; (ii) Licensor has the right to enter
into and perform this Agreement (without the consent of any other party); (iii)
the terms of this Agreement will not contravene any other agreement to which
Licensor may be a party; and (iv) Licensor is a member of SOCAN.   




9.

Licensor agrees to indemnify and hold CP and its shareholders, directors,
officers, agents, successors, assigns and licensees harmless against any cost,
expense, loss or damage (including reasonable legal fees) arising out of or
connected with any claim in which it is asserted that any of the
representations, warranties or covenants or provisions of this Agreement made by
Licensor in this Agreement have been breached.




10.

In the event of any breach by CP hereunder, the damages suffered by the
Licensor, if any, shall be limited to monetary damages and, under no condition
shall Licensor be entitled to rescind this Agreement or any of the rights
granted hereunder or to enjoin or to restrain the exploitation or use of the
Music or any product in which the Music, or any part thereof, may be embodied.




11.

Each party agrees to take all such actions and execute all such documents within
its power as may be necessary or desirable to carry out or implement and give
full effect to the provisions and intent of this Agreement.




12.

The waiver by either party of a breach or default by the other will not be
deemed to constitute a waiver of any proceeding or subsequent breach or default
of the same of any other provision of this Agreement.  Each and every provision
of this Agreement is entirely separate from every other provision and should any
provision herein be declared invalid, illegal or unenforceable, such declaration
shall in no way affect the validity or enforceability of the remaining
provisions herein.




13.

Licensor agrees and acknowledges that certain information and materials which CP
provides to Licensor for the purposes hereof may contain valuable, proprietary,
and confidential information and trade secrets that belong solely to CP.  The
Licensor agrees not to disclose to others, use for Licensor’s own benefit, or
otherwise appropriate or copy any such confidential information or trade
secrets, except as required in the performance of this Agreement. The Licensor
further agrees not to disclose the financial terms of this Agreement except in
connection with obtaining legal or financing advice, fulfilling any tax
reporting obligation with respect to Licensor’s engagement, or as required by an
order of a court of competent jurisdiction or applicable governmental
regulation. This paragraph shall survive any termination of this Agreement.




14.

Any notice required or permitted to be given under this Agreement shall be in
writing and delivered by hand, registered mail or facsimile transmission and any
such notice shall be deemed to have been sufficiently given or made if addressed
to the other party and delivered to a representative of such party at its
address first written above or such other address as is designated in writing by
either party to the other.




15.

CP shall have to assign this Agreement or any of its rights hereunder to any
third party. Licensor  may not assign this Agreement or any of Licensor’s
obligations hereunder to any other party.  




16.

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and may not be amended except by an agreement in
writing signed by the parties. This Agreement shall be governed by and
interpreted in accordance with the laws of the Province of Ontario and the laws
of Canada applicable therein. Nothing in this Agreement is intended to, or shall
be deemed to, constitute a partnership, joint venture or employee/employer
relationship between the parties. This Agreement shall enure to the benefit of
the parties and their respective successors and permitted assigns. The language
of all parts of this Agreement shall be construed as a whole, according to its
fair meaning and not strictly for or against either party. This Agreement shall
not be governed by or interpreted in accordance with the terms of any guild or
union agreement.




17.

This Agreement may be executed in separate counterparts by the parties and each
counterpart shall when executed and delivered be an original document, but all
counterparts put together constitute one and the same instrument. Delivery of an
executed counterpart of this Agreement by facsimile or transmitted
electronically in either a tagged image format file (“TIFF”) or portable
document format (“PDF”) shall be equally effective as delivery of a manually
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by facsimile, TIFF or PDF shall also deliver a
manually executed counterpart of this Agreement, but failure to do so shall not
affect the validity, enforceability, or binding effect of this Agreement.







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.







COLGATE PALMOLIVE CANADA







By:







 

UOMO Media Inc.










By: /s/ Camara Alford

Camara Alford










/s/ Shawn Fernandes

Shawn Fernandes p/k/a/ “Shawn Desman”


























CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT




The undersigned hereby agrees to keep strictly confidential all information
related to entries in the promotion entitled “GET FRESH! and Dance.....” (the
“Promotion”), including without limitation: the name of and identifying
information concerning the entrants, the name(s) of and identifying information
concerning those appearing in the semi-finalist and winning entries, copies of
the semi-finalist and winning entries, and any information that might make the
semi-finalist and winning entries identifiable (collectively, the “Entry
Information”), as well as information related to other work performed with
respect to the semi-finalist and winning entries before and during the Dance Off
event scheduled for September 25, 2009 in Toronto (the “Production
Information”).  The Entry Information and Production Information, collectively,
are “Confidential Information”.




The undersigned hereby agrees to keep all materials containing Confidential
Information secure, including but not limited to: seeking access to Confidential
Information only on a need-to-know basis; not sharing Confidential Information
with any third party (including, but not limited to other employees, officers,
directors or agents of the company through which he/she has been engaged in
respect of the Promotion); and keeping all materials containing Confidential
Information protected through all reasonable administrative, technical and
physical safeguards (including but not limited to keyed door/cabinet locks,
network security, encryption, and/or firewalls).

 

The undersigned shall not, unless strictly necessary to the performance of his
or her duties,  access, duplicate, transfer, disclose, discuss, copy, print or
otherwise make use of, or create copies of, materials containing Confidential
Information.  The undersigned shall maintain all materials containing
Confidential Information in strict confidence and shall either securely destroy
or shall return all copies of such materials to Colgate-Palmolive Canada Inc.
(the “Promotion Sponsor”), at the Promotion Sponsor’s sole option.




It is understood that only those elements of the Entry Information that become
matters of public knowledge as of September 25, 2009 after the winning entry has
been announced publicly shall cease to be Confidential Information, and only as
of the time that they are actually disclosed to the public.  At no time shall
the undersigned directly or indirectly, circulate, publish, disseminate or
otherwise disclose in any media whatsoever and in any form whatsoever
(including, without limitation, in the form of a news story, article, blog,
email, website, press release, or other publicity) to any third party any
Confidential Information, or materials containing Confidential Information, or
any other information concerning the Promotion, the Promotion Sponsor, its
parent, subsidiary or related companies, or its advertising and promotion
agencies, or their respective shareholders, directors, officers, employees,
agents or assigns, or the undersigned’s activities in connection with the
Promotion, without the prior written consent of the Promotion Sponsor.




Any violation or breach of the foregoing by the undersigned may be enforced by
the Promotion Sponsor to the fullest extent allowed by law, and the Promotion
Sponsor reserves the right to seek and obtain any remedies to which the
Promotion Sponsor may be entitled at law or otherwise.




Dated as of July 16, 2009




UOMO Media Inc.










By: /s/ Camara Alford

Camara Alford










/s/ Shawn Fernandes

Shawn Fernandes p/k/a/ Shawn Desman





































































